PER CURIAM.
Appellant seeks review of a workers’ compensation order awarding, among other benefit's, total temporary disability benefits for the period from August 13, 1980, through February 7, 1981. We modify the order below and affirm as modified.
On December 26,1979, claimant sustained an industrial injury arising out of the course and scope of his employment with appellant. In order to demonstrate entitlement to total temporary disability benefits, appellant must present medical testimony that he is unable to work, or evidence that he made an adequate work search or a concerted effort to return to work. Tallahassee Coca Cola Bottling Company v. Parramore, 395 So.2d 275 (Fla. 1st DCA 1981). The record reveals no medical evidence of the inability to return to work and an inadequate basis to sustain a finding of a good faith work search or a concerted effort to return to work. The other points presented do not require reversal. Accordingly, the order below is modified disallowing the award of total temporary disability benefits for the challenged period. The order as modified is affirmed.
McCORD and MILLS, JJ., and PEARSON, TILLMAN (Ret.), Associate Judge, concur.